Order of the Surrogate’s Court, Orange County, denying an application to vacate and set aside a decree admitting to probate a writing as the last will and testament of the decedent, and to open the probate proceedings so that the petitioner, an alleged adopted son of the decedent, may be cited and appear therein, affirmed, without costs. While the language in some of the papers submitted on the application for adoption makes it appear that the intention was that both husband and wife were adopting the petitioner, the order is clear that the adoption was by the husband only. Close, P. J., Carswell, Johnston, Adel and Lewis, JJ., concur. [See 270 App. Div. 810.]